Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
 
Response to Amendment
Applicant’s submission of response was received on 01/11/2022.  Presently claims 1-6 are pending. 
Response to Arguments
Claim objections been withdrawn based upon Applicant’s amendments.
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 5, in line 2 the phrase “a stamped part, using a device for stamping in accordance with claim 1” render the claim infinite because it is unclear if “a stamped part, using a device for stamping in accordance with claim 1” is the same as or different from “a device for stamping a blank in order to produce a stamped part” that recited in claim 1 which claim 5 depend from.
As best understood and for the purpose of the Examination, the Examiner interpreted “a stamped part, using a device for stamping in accordance with claim 1” is the same as “a device for stamping a blank in order to produce a stamped part” of claim 1.
Claim 6 is rejected because it depends from claim 5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN103722067A attached NPL, English Machine translation) in view of Liang (CN104353718A attached NPL, English Machine translation).
Li disclose a device for stamping a blank (fig.10a: (15)) in order to produce a stamped part (paragraphs 53 and 519), comprising: 
a frame (fig.10a: (20)) including a punch (19)) comprising a bearing surface, and an anvil (see fig.10a below); 
another frame (fig.10a: (8)) defining a cavity for forming the stamped part and including a magnetic field generator (fig.10a: (9)), 
wherein said device is configured, in an initial position (fig.10a), in such a way that the bearing surface of the punch is configured for receiving a portion of a first surface of the blank (fig10a: (15-1)), 

the magnetic field generator (fig.10a: (9)) facing a second surface (see fig.10a below), opposite the first surface, at a predetermined distance from said second surface, 
wherein said magnetic field generator (fig.10a-10e): (9)) is configured to apply a pressure on the blank (figs10a-10e: (15)) towards the anvil (see fig.10a below), in a direction ZZ' (figs.10a-10e: the vertical direction along the center line of the stamping device) , so as to project the portion of the blank with respect to the anvil, against the anvil, so as to thrust in part said blank on said anvil causing a deformation of said blank (see fig.10b below);  

    PNG
    media_image1.png
    557
    631
    media_image1.png
    Greyscale
Li does not disclose wherein a movement mechanism is arranged to move the punch, relative to the magnetic field generator, in a direction opposite the direction ZZ'.  














    PNG
    media_image2.png
    577
    643
    media_image2.png
    Greyscale

















Liang teaches a device for stamping a blank (fig.1: (5)) in order to produce a stamped part (paragraphs 57-61), comprising: 
a frame including a punch (fig.1: (1)) comprising a bearing surface (see fig.1a below), and an anvil (fig.1: (3)) (paragraph 431); 
another frame (fig.1: (2)) defining a cavity (see fig.1a below) for forming the stamped part and including a magnetic field generator (fig.1: (4)), 
wherein the bearing surface of the punch is configured for receiving a portion of a first surface of the blank (see fig.1a below), 
wherein the anvil (fig.1: (3)) and the magnetic field generator (fig.1: (4)) are arranged on either side of another portion of the blank, with the anvil (fig.1: (3)) facing the first surface (see fig.1a below), and 


    PNG
    media_image3.png
    560
    710
    media_image3.png
    Greyscale
a movement mechanism arranged to move the punch, relative to the magnetic field generator, in a direction opposite the direction ZZ' (paragraph 485 and figs.1a-1h: the punch (1) is pressed down in opposite direction of the magnetic force of fig.1d, and the punch inherent having a linear movement mechanism to move the punch up and down).










Both of the prior arts of Li and Liang are related to a punching device;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Li to have a movement mechanism is arranged to move the punch, relative to the magnetic field generator, in a direction opposite the direction ZZ' as taught by Liang, since it has been held that combining prior art elements according to known methods to yield [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Liang disclose wherein the movement mechanism comprise a linear actuator (paragraph 485 and figs.1a-1h: the punch (1) is pressed down in opposite direction of the magnetic force of fig.1d, and the punch inherent having a linear movement mechanism to move the punch up and down).  

Regarding claim 5, Li disclose a method for stamping by magnetic pulse a blank in order to produce a stamped part, using a device for stamping in accordance with claim 1 (see the rejection of claim 1 above), comprising: 
a) positioning the blank (fig.10a: (15)) in the device for stamping, 
b) subjecting the blank to a magnetic field caused by the magnetic field generator (fig.10a: (9)) in such a way that a pressure is exerted on the second surface (see fig.10a above) of the blank in the direction ZZ' and thrusts in part (fig.10a: (15-1)) said blank against the anvil, causing a deformation of said blank; and 
Li does not disclose with the steps b) and c) being repeated until a desired shape is obtained for a finished stamped part.

Liang disclose a method for stamping by magnetic pulse a blank in order to produce a stamped part, using a device for stamping in accordance with claim 1 (see the rejection of claim 1 above), comprising: 
a) positioning the blank (fig.1a: (5)) in the device for stamping, 

c) moving the punch by the movement mechanism in a direction opposite the direction ZZ (paragraph 485 and figs.1a-1h: the punch (1) is pressed down in opposite direction of the magnetic force of fig.1d, and the punch inherent having a linear movement mechanism to move the punch up and down), 
with the steps b) and c) being repeated until a desired shape is obtained for a finished stamped part (paragraph 492).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li to have with the steps b) and c) being repeated until a desired shape is obtained for a finished stamped part as taught by Liang, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 6, Liang disclose wherein as the punch moves, a radial pressure is exerted on the blank in the direction of said punch, thrusting said blank on said punch (figs1e-1h).

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN103722067A attached NPL, English Machine translation) in view of Yuji (JPH01186225A attached NPL, English Machine translation).
Li disclose a device for stamping a blank (fig.10a: (15)) in order to produce a stamped part (paragraphs 53 and 519), comprising: 
a frame (fig.10a: (20)) including a punch (19)) comprising a bearing surface, and an anvil (see fig.10a above); 
another frame (fig.10a: (8)) defining a cavity for forming the stamped part and including a magnetic field generator (fig.10a: (9)), 
wherein said device is configured, in an initial position (fig.10a), in such a way that the bearing surface of the punch is configured for receiving a portion of a first surface of the blank (fig10a: (15-1)), 
the anvil (see fig.10a above) and the magnetic field generator (see fig.10a above) are arranged on either side of another portion of the blank (fig.10a: the left and right parts to the element (fig.10a: (15-1)), with the anvil (fig.10a: (19)) facing the first surface(see fig.10a above), and 
the magnetic field generator (fig.10a: (9)) facing a second surface (see fig.10a above), opposite the first surface, at a predetermined distance from said second surface, 
wherein said magnetic field generator (fig.10a-10e): (9)) is configured to apply a pressure on the blank (figs10a-10e: (15)) towards the anvil (see fig.10a above), in a direction ZZ' (figs.10a-10e: the vertical direction along the center line of the stamping device) , so as to project the portion of the blank with respect to the anvil, against the anvil, so as to thrust in part said blank on said anvil causing a deformation of said blank (see fig.10b above); 
Li does not disclose wherein a movement mechanism is arranged to move the punch, relative to the magnetic field generator, in a direction opposite the direction ZZ'.  

Yuji disclose a device for stamping a blank (fig.1: (1)) in order to produce a stamped part (paragraphs 13 and figs.), comprising: 
a frame including a punch (fig.1: (1)) comprising a bearing surface (see fig.1 below), and an anvil (fig.1: (3)) (page 2 lines 8- last line); 
another frame (fig.1: (2)) defining a cavity (fig.1: (6)) for forming the stamped part and including a magnetic field generator (figs.1 and 2: (5)), 
wherein the bearing surface of the punch is configured for receiving a portion of a first surface of the blank (see fig.1 below), 
wherein the anvil (fig.1: (3)) and the magnetic field generator (fig.1: (5)) are arranged on either side of another portion of the blank, with the anvil (fig.1: (3)) facing the first surface (see fig.1 below), and 
the magnetic field generator (figs.1 and 2: (5)) facing a second surface (see fig.1 below), opposite the first surface, at a predetermined distance from said second surface (see fig.1 below); and 
a movement mechanism arranged to move the punch, relative to the magnetic field generator, in a direction opposite the direction ZZ' (page 3 lines 40-44: the punch (2) is raised in opposite direction of the magnetic force, and the punch (2) inherent having a linear movement mechanism to move the punch up and down).



    PNG
    media_image4.png
    560
    657
    media_image4.png
    Greyscale















Both of the prior arts of Li and Yuji are related to a punching device;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Li to have a movement mechanism is arranged to move the punch, relative to the magnetic field generator, in a direction opposite the direction ZZ' as taught by Yuji, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Yuji wherein the movement mechanism comprise a linear actuator (page 3 lines 40-44: the punch (2) is raised in opposite direction of the magnetic force, and the punch (2) inherent having a linear movement mechanism to move the punch up and down).

Regarding claim 3, Yuji disclose an adjusting means (fig.4: (7)) configured to adjust a space between an anvil (fig.4: (3)) and a magnetic field generator (fig.4: (5)) (page 3 lines 36-44).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN103722067A attached NPL, English Machine translation) in view of Yuji (JPH01186225A attached NPL, English Machine translation) as applied to claim 1 above, and further in view of Nishimura (US 20160114379A1).
Regarding claim 4, Li does not disclose a blank-holder configured to impose a retaining pressure on the movement of the blank, against the punch.  
However, providing “a blank-holder configured to impose a retaining pressure on the movement of the blank, against the punch” is an optional design depending on the shape requirement of the final product.

Nishimura teaches a device for stamping a blank (abstract), comprising:
a blank-holder (fig.6: (42)) configured to impose a retaining pressure on the movement of the blank (fig.6: (50)), against a punch (fig.6: (31)) (paragraph 0086)).
Both of the prior arts of Liang and Nishimura are related to a punching device;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Li to have a blank-holder configured to impose a retaining pressure on the movement of the blank, against the punch as taught by Nishimura, since it has been held that combining [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753